DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: “determining the partial regions of the sample which are captured by the microscope by a machine learning system … and capturing the determined partial regions of the sample by the microscope” should be “determining the partial regions of the sample which are to be captured by the microscope by a machine learning system … and capturing the determined partial regions of the sample by the microscope”. Appropriate correction is required.

Claim 17 is objected to because of the following informalities: “reconstructing the overall image of the sample from the data of the captured partial regions of the sample” should be “reconstructing [[the]] an overall image of the sample from the data of the captured partial regions of the sample”. Appropriate correction is required.

Claim 20 is objected to because of the following informalities: “reconstructing the overall image of the sample from the data of the captured partial regions of the sample and the overview image” should be “reconstructing [[the]] an overall image of the sample from the data of the captured partial regions of the sample and the overview image”. Appropriate correction is required.

Claim 23 is objected to because of the following informalities: 
“determining the partial regions of the sample which are captured by the microscope; capturing the partial regions of the sample by the microscope” should be “determining the partial regions of the sample which are to be captured by the microscope; capturing the partial regions of the sample by the microscope”
“reconstructing the overall image of the sample from the data of the captured partial regions of the sample by the machine learning system” should be “reconstructing [[the]] an overall image of the sample from the data of the captured partial regions of the sample by the machine learning system”. Appropriate correction is required.

Claim 30 is objected to because of the following informalities: “reconstructing the overall image of the sample from the data of the captured partial regions of the sample by the machine learning system” should be “reconstructing [[the]] an overall image of the sample from the data of the captured partial regions of the sample by the machine learning system”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 ad 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “as optimal as possible” in claim 18 is a relative term which renders the claim indefinite. The term “as optimal as possible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “particularly high” in claim 22 is a relative term which renders the claim indefinite. The term “particularly high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “computer program product comprising program instructions.”  A computer program or set of instructions is defining functional descriptive material per se does not fall within the definitions of any of the statutory categories of invention. However, functional descriptive matter recorded on a non-transitory computer readable medium is both structurally and functionally interrelated to the medium, permitting the function of the descriptive material to be realized. Examiner suggests amending the claim to recite a structural or non-transitory computer readable medium on which the software maybe stored.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because A broad but reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and also transitory propagating signals in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and see Official Gazette Notice: Subject Matter Eligibility of Computer Readable Media (26Jan2010) 1351 OG 212 23FEB2010. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-17, 19-21, 23-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hujsak et al (US 20170213355) in view of Godaliyadda et al. "A framework for dynamic image sampling based on supervised learning." IEEE Transactions on Computational Imaging, Vol. 4, No. 1, March 2018.

As to claim 16, Hujsak discloses a method for capturing partial regions of a sample (FIG. 7) by a microscope (FIG. 2, scanning electron microscope (SEM) 200) the method comprising: 
determining the partial regions of the sample which are captured by the microscope by a machine learning system (FIG. 7, step 702 and [0047], defining a certain percentage of pixels, referred to herein as a “percentage-of-pixel” level, of a sample specimen that a user and/or the system would like image using an SEM (operation 702). Establishing the ‘percentage-of-pixels’ effectively reduces the overall area of the sample specimen being imaged, as the SEM electron beam will only interact with the defined percentage of the total number of pixels of the sample; FIGS. 1-2, data reconstruction system 108 including machine-learning unit 116); and 
capturing the determined partial regions of the sample by the microscope (FIG. 7, step 708 and [0049], capture an image of the sample specimen, wherein the image is intentionally under-sampled and/or includes incomplete and missing information).
Hujsak fails to explicitly disclose wherein the machine learning system is trained by supervised learning, unsupervised learning, and/or reinforcement learning for improved determination of the partial regions of the sample which are captured by the microscope.
However, Godaliyadda teaches wherein the machine learning system is trained by supervised learning for improved determination of the partial regions of the sample which are captured by the microscope (Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hujsak using Godaliyadda’s teachings to include wherein the machine learning system is trained by supervised learning for improved determination of the partial regions of the sample which are captured by the microscope in order to reduce the number of measurements required to achieve a desired level of fidelity using fast and accurate supervised learning approach for dynamic sampling (Godaliyadda; Abstract).

As to claim 17, Hujsak as modified by Godaliyadda further discloses comprising: 
reconstructing the overall image of the sample from the data of the captured partial regions of the sample (FIG. 7, step 712 and [0051], the captured image is processed to automatically restore and/or otherwise reconstruct the missing portions … executes one or more statistical machine learning algorithms to reconstruct the incomplete image), 
wherein non-captured partial regions of the sample are estimated by the data of the captured partial regions of the sample (see [0051], the captured image is processed to automatically restore and/or otherwise reconstruct the missing portions … executes one or more statistical machine learning algorithms to reconstruct the incomplete image; see [0052]).

As to claim 19, the combination of Hujsak and Godaliyadda further discloses wherein before the partial regions of the sample are captured, an overview image of the sample is input into the machine learning system for improved determination of the partial regions which are captured by the microscope (Godaliyadda; FIG. 3, Training Image Xm).

As to claim 20, the combination of Hujsak and Godaliyadda further discloses wherein the method further comprises: reconstructing the overall image of the sample from the data of the captured partial regions of the sample and the overview image (Godaliyadda; Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3).

As to claim 21, the combination of Hujsak and Godaliyadda further discloses wherein, the overview image comprises a reconstructed overall image of the sample (Godaliyadda; Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3).

As to claim 23, Hujsak discloses a method for capturing partial regions of a sample by a microscope and for reconstructing an overall image of the sample from data of the captured partial regions of the sample (method of FIG. 7; see FIG. 2, scanning electron microscope (SEM) 200), the method comprising: 
determining the partial regions of the sample which are captured by the microscope (FIG. 7, step 702 and [0047], defining a certain percentage of pixels, referred to herein as a “percentage-of-pixel” level, of a sample specimen that a user and/or the system would like image using an SEM (operation 702). Establishing the ‘percentage-of-pixels’ effectively reduces the overall area of the sample specimen being imaged, as the SEM electron beam will only interact with the defined percentage of the total number of pixels of the sample; FIGS. 1-2, data reconstruction system 108 including machine-learning unit 116);
capturing the partial regions of the sample by the microscope (FIG. 7, step 708 and [0049], capture an image of the sample specimen, wherein the image is intentionally under-sampled and/or includes incomplete and missing information); 
inputting the data of the captured partial regions into a machine learning system (FIG. 1, data reconstruction system 108 including machine-learning unit 116; see [0051]); and
reconstructing the overall image of the sample from the data of the captured partial regions of the sample by the machine learning system (FIG. 7, step 712 and [0051], the captured image is processed to automatically restore and/or otherwise reconstruct the missing portions … executes one or more statistical machine learning algorithms to reconstruct the incomplete image), 
wherein non-captured partial regions of the sample are estimated of the data of the captured partial regions of the sample by the machine learning system (see [0051], the captured image is processed to automatically restore and/or otherwise reconstruct the missing portions … executes one or more statistical machine learning algorithms to reconstruct the incomplete image; see [0052]).
Hujsak fails to explicitly disclose wherein the machine learning system is trained by supervised learning, unsupervised learning, and/or a reinforcement learning for improved reconstruction of the reconstructed overall image of the sample from the data of the captured partial regions of the sample.
However, Godaliyadda teaches wherein the machine learning system is trained by supervised learning for improved reconstruction of the reconstructed overall image of the sample from the data of the captured partial regions of the sample (Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hujsak using Godaliyadda’s teachings to include wherein the machine learning system is trained by supervised learning for improved reconstruction of the reconstructed overall image of the sample from the data of the captured partial regions of the sample in order to reduce the number of measurements required to achieve a desired level of fidelity using fast and accurate supervised learning approach for dynamic sampling (Godaliyadda; Abstract).

As to claim 24, the combination of Hujsak and Godaliyadda further discloses wherein the method further comprises training the machine learning system for improved reconstruction of the reconstructed overall image from the data of the captured partial regions of the sample by supervised learning (Godaliyadda; Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3) by: 
inputting data of captured partial regions, of the sample as training data into the machine learning system (Godaliyadda; FIG. 3); and 
comparing the overall image of the sample that is reconstructed from the training data by the machine learning system with a non-reconstructed overall image of the sample for training the machine learning system for improved reconstruction of the overall image from the data of the captured partial regions of the sample (Godaliyadda; minimize the distortion between X and X (k;s) on page 3).

As to claim 25, the combination of Hujsak and Godaliyadda further discloses wherein the machine learning system has been or is trained in an optimization process simultaneously for improved determination of the partial regions of the sample which are captured by the microscope and for improved reconstruction of the reconstructed overall image from the captured partial regions of the sample (Godaliyadda; Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3).

As to claim 26, Hujsak as modified by Godaliyadda further discloses a computer program product having instructions which are readable by a processor of a computer and which, when they are executed by the processor (see [0068]-[0070]), cause the processor to carry out the method as claimed in claim 16 (see rejection of claim 16 above).

As to claim 27, Hujsak as modified by Godaliyadda further discloses a computer-readable medium (see [0068]-[0070]), on which the computer program product as claimed in claim 26 is stored (see rejection of claim 26 above).

As to claim 28, Hujsak discloses a system for capturing partial regions of a sample by a microscope (FIGS. 1-2) wherein the system comprises: 
a machine learning system (FIG. 1, data reconstruction system 108 including machine-learning unit 116) which is trained to carry out the following: 
determining the partial regions of the sample which are captured by the microscope by the machine learning system (FIG. 7, step 702 and [0047], defining a certain percentage of pixels, referred to herein as a “percentage-of-pixel” level, of a sample specimen that a user and/or the system would like image using an SEM (operation 702). Establishing the ‘percentage-of-pixels’ effectively reduces the overall area of the sample specimen being imaged, as the SEM electron beam will only interact with the defined percentage of the total number of pixels of the sample).
Hujsak fails to explicitly disclose that the machine learning system is trained by supervised learning, unsupervised learning, and/or a reinforcement learning.
However, Godaliyadda teaches wherein the machine learning system is trained by supervised learning (Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hujsak using Godaliyadda’s teachings to include wherein the machine learning system is trained by supervised learning in order to reduce the number of measurements required to achieve a desired level of fidelity using fast and accurate supervised learning approach for dynamic sampling (Godaliyadda; Abstract).

As to claim 29, Hujsak as modified by Godaliyadda further discloses wherein the system is configured for reconstructing an overall image of the sample from data of the captured partial regions of the sample (FIG. 7, step 712 and [0051], the captured image is processed to automatically restore and/or otherwise reconstruct the missing portions … executes one or more statistical machine learning algorithms to reconstruct the incomplete image), 
wherein the system is configured for estimating non-captured partial regions of the sample by the data of the captured partial regions of the sample (see [0051], the captured image is processed to automatically restore and/or otherwise reconstruct the missing portions … executes one or more statistical machine learning algorithms to reconstruct the incomplete image; see [0052]).

As to claim 30, Hujsak discloses a system for capturing partial regions of a sample by a microscope, and for reconstructing an overall image of the sample from data of the captured partial regions of the sample (FIGS. 1-2), wherein the system comprises: 
a machine learning system (FIG. 1, data reconstruction system 108 including machine-learning unit 116) which is trained to carry out the following: 
reconstructing the overall image of the sample from the data of the captured partial regions of the sample by the machine learning system (FIG. 7, step 712 and [0051], the captured image is processed to automatically restore and/or otherwise reconstruct the missing portions … executes one or more statistical machine learning algorithms to reconstruct the incomplete image), 
wherein non-captured partial regions of the sample are estimated by the data of the captured partial regions of the sample by the machine learning system (see [0051], the captured image is processed to automatically restore and/or otherwise reconstruct the missing portions … executes one or more statistical machine learning algorithms to reconstruct the incomplete image; see [0052]).
Hujsak fails to explicitly disclose that the machine learning system is trained by supervised learning, unsupervised learning, and/or a reinforcement learning.
However, Godaliyadda teaches wherein the machine learning system is trained by supervised learning (Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hujsak using Godaliyadda’s teachings to include wherein the machine learning system is trained by supervised learning in order to reduce the number of measurements required to achieve a desired level of fidelity using fast and accurate supervised learning approach for dynamic sampling (Godaliyadda; Abstract).

As to claim 31, the combination of Hujsak and Godaliyadda further discloses wherein the machine learning system has been or is trained in an optimization process simultaneously for improved determination of the partial regions of the sample which are captured by the microscope and for improved reconstruction of the overall image of the sample from the captured partial regions of the sample (Godaliyadda; Section III. Supervised Learning Approach for Dynamic Sampling (SLADS); see FIG. 3).

As to claim 32, Hujsak as modified by Godaliyadda further discloses wherein the microscope is a scanning microscope (FIG. 2, scanning electron microscope (SEM) 200)

As to claim 33, Hujsak as modified by Godaliyadda further discloses wherein the microscope is a scanning microscope (Hujsak; FIG. 2, scanning electron microscope (SEM) 200).

As to claim 34, Hujsak as modified by Godaliyadda further discloses wherein the microscope is a scanning microscope (Hujsak; FIG. 2, scanning electron microscope (SEM) 200).

As to claim 35, Hujsak as modified by Godaliyadda further discloses wherein the microscope is a scanning microscope (Hujsak; FIG. 2, scanning electron microscope (SEM) 200).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hujsak et al (US 20170213355) in view of Godaliyadda et al. "A framework for dynamic image sampling based on supervised learning." IEEE Transactions on Computational Imaging, Vol. 4, No. 1, March 2018, further in view of Ghesu et al (US 2017010353).

As to claim 18, the combination of Hujsak and Godaliyadda fails to explicitly disclose wherein the method further comprises training the machine learning system by reinforcement learning by: 
inputting one or more figures of merit into the machine learning system; and 
varying the partial regions of the sample which are captured and/or the order in which the partial regions of the sample are captured in order to achieve a figure of merit that is as optimal as possible or figures of merit that are as optimal as possible.
However, Ghesu teaches wherein the method further comprises training the machine learning system by reinforcement learning (see [0055]) by: 
inputting one or more figures of merit into the machine learning system (FIG. 1 and [0055]); and 
varying the partial regions of the sample which are captured and/or the order in which the partial regions of the sample are captured in order to achieve a figure of merit that is as optimal as possible or figures of merit that are as optimal as possible ([0055]-[0057]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Hujsak and Godaliyadda using Ghesu’s teachings to include wherein the method further comprises training the machine learning system by reinforcement learning by: inputting one or more figures of merit into the machine learning system; and varying the partial regions of the sample which are captured and/or the order in which the partial regions of the sample are captured in order to achieve a figure of merit that is as optimal as possible or figures of merit that are as optimal as possible in order to create machine-driven image understanding in the context of medical image parsing by simultaneously automating the modeling of both object appearance and the parameter search strategy as a unified behavioral task via an artificial agent, optimizing the execution of behavior learning through reinforcement learning with effective hierarchical feature extraction through deep learning, in which, given only a sequence of annotated images, the agent automatically learns strategies to localize image landmarks at a high accuracy, and creating a robust solution facilitating evaluation of images obtained by a variety of different medical imaging devices while achieving average detection errors of less than one to two pixels (Ghesu; [0031]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hujsak et al (US 20170213355) in view of Godaliyadda et al. "A framework for dynamic image sampling based on supervised learning." IEEE Transactions on Computational Imaging, Vol. 4, No. 1, March 2018, further in view of Moussavi et al (US 20140247973).

As to claim 22, the combination of Hujsak and Godaliyadda fails to explicitly disclose wherein the method further comprises training the machine learning system by unsupervised learning by: 
inputting non-reconstructed overall images of samples into the machine learning system; and 
determining the partial regions of the sample which have a particularly high information density on the basis of the respective non-reconstructed overall image by an autoencoder for improved determination of the partial regions of the sample which are captured by the microscope.
However, Moussavi teaches wherein the method further comprises training the machine learning system by unsupervised learning (FIG. 13) by: 
inputting non-reconstructed overall images of samples into the machine learning system (FIG. 13 and [0245], set of learning images 1302); and 
determining the partial regions of the sample which have a particularly high information density on the basis of the respective non-reconstructed overall image by an autoencoder for improved determination of the partial regions of the sample which are captured by the microscope (FIG. 13 and [0246]-[0247], Each image 1304 included in the learning images 1302 is sampled to generate local feature information, and accordingly, to generate image feature information for the image 1304. The image feature information for each image 1304 included in the learning images 1302 is represented by the matrix 1306).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Hujsak and Godaliyadda using Moussavi’s teachings to include wherein the method further comprises training the machine learning system by unsupervised learning by: inputting non-reconstructed overall images of samples into the machine learning system; and determining the partial regions of the sample which have a particularly high information density on the basis of the respective non-reconstructed overall image by an autoencoder for improved determination of the partial regions of the sample which are captured by the microscope since unsupervised learning uses unlabeled learning images (Moussavi; [0216]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482